This is an appeal by the employer and its insurance carrier from, an award of the State Industrial Board in favor of claimant. The employer was engaged in the business of operating a theatre and claimant was employed by it as a dancer. While engaged in her regular occupation and while walking off the stage she tripped over a cable causing a lamp to fall which struck her on the head and resulted in injuring her teeth. As a result the right upper lateral incisor was damaged to such an extent that it became necessary to extract it and to replace the same with a permanent tooth fixed in two gold inlays serving as abutments. The total expense was $113, $13 of which was incurred prior to the extraction of the tooth. Appellants have appealed from the award of $100 for services in replacing the extracted tooth. The replacement of a tooth is “ such medical, surgical or other * * * treatment * * * and apparatus * * * as the nature of the injury * * * may require,” as authorized by section 13 of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the State Industrial Board. Present •— Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.